Citation Nr: 0622707	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-24 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 for hospital treatment in excess of 21 days at a VA 
medical facility from March 17, 1999 to April 13, 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active service from March 1983 to September 
1984.  

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  


FINDING OF FACT

The veteran's hospitalization in a VA medical facility from 
March 17, 1999 to April 13, 1999 did include treatment of a 
service-connected disability.


CONCLUSION OF LAW

Criteria for entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.29 for hospital treatment from March 17, 
1999 to April 13, 1999 of a service-connected disability at a 
VA medical facility have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.29 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

This decision grants entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.29 for hospital treatment of a 
service-connected disability in excess of 21 days at a VA 
hospital from March 17, 1999 to April 13, 1999.  
Consequently, the Board finds no need to further discuss 
compliance with VA's duties to notify and assist the veteran 
concerning this claim.  

The Merits of the Claim

The veteran is currently assigned a 70 percent evaluation for 
generalized anxiety disorder and depressive disorder under 
Diagnostic Code 9400, effective from November 2000.

Competent medical evidence of record shows that the veteran 
received inpatient treatment at a VA Medical Center from 
March 17, 1999 to April 13, 1999.  An April 1999 VA hospital 
discharge summary listed diagnoses of seizures and psychotic 
disorder due to seizures.  The veteran reported increased 
anxiety, auditory hallucinations, suicidal thoughts, and 
decreased sleep.  Results of his mental status examination 
report indicated no abnormal movements, intact cognitive 
functions, and anxious appearance.   

The veteran contends that his VA hospitalization from March 
17, 1999 to April 13, 1999 was for treatment of his service-
connected psychiatric disabilities of generalized anxiety 
disorder and depressive disorder.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of twenty-one days.  38 C.F.R. § 4.29 
(2005).  Notwithstanding that hospital admission was for a 
disability not connected with service, if during such 
hospitalization, hospital treatment for a service-connected 
disability is instituted and continued for a period in excess 
of twenty-one days, the increase to a total rating will be 
granted from the first day of such treatment.  38 C.F.R. § 
4.29(b) (2005).

The claims file contains divergent medical opinions from 
multiple VA treatment providers concerning the current claim 
on appeal.  In a December 1999 VA examination report, the 
examiner listed a diagnosis of psychotic disorder, secondary 
to head trauma and opined that the diagnosis of the veteran's 
1999 VA hospitalization was "accurate".  The examiner also 
stated that the veteran's anxiety and depressive symptoms 
were the result of his service-connected generalized anxiety 
disorder.  Thereafter, the veteran submitted an October 2003 
statement from the VA physician who treated him during his 
1999 VA hospitalization.  The VA physician indicated that he 
had reviewed the April 1999 VA hospital discharge summary as 
well as met with the veteran and opined that the symptoms and 
diagnoses in the April 1999 discharge summary "should be 
considered to represent a nervous disorder".  However, in an 
August 2004 VA medical opinion, the examiner reviewed the 
veteran's claims file and opined that the veteran's diagnosis 
of psychotic disorder due to seizures during the 1999 
hospitalization was "a separate disease entity".  The 
examiner further stated that the veteran's hospitalization 
was not due to his service-connected anxiety disorder.   

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Evidence of record in this case is equally balanced in favor 
of and against the claim as to whether the veteran was 
hospitalized from March 17, 1999 to April 13, 1999 for 
treatment of his service-connected psychiatric disabilities 
of generalized anxiety disorder and depressive disorder.  
Contrary evidence of record, including the August 2004 VA 
medical opinion, is deemed insufficient to refute the VA 
treating physician's October 2003 medical opinion.  
Consequently, competent medical evidence of record is in 
relative equipoise.  Entitlement to a total temporary 
evaluation under 38 C.F.R. § 4.29 is warranted for the 
veteran's VA hospitalization from March 17, 1999 to April 13, 
1999.


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29 for hospital treatment at a VA medical facility from 
March 17, 1999 to April 13, 1999 is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


